        Case 1:20-cv-00113-AW-GRJ Document 9 Filed 08/24/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

ANTWAUN V. LEE,
        Plaintiff,
v.                                                 Case No. 1:20-cv-113-AW-GRJ
ALACHUA COUNTY SHERIFF’S
OFFICE,
     Defendant.
_______________________________/
          ORDER ADOPTING REPORT AND RECOMMENDATION

        I have considered the magistrate judge’s July 22, 2020 Report and

Recommendation. ECF No. 8. No objections have been filed. I agree with the

magistrate judge that the case should be dismissed. The Report and

Recommendation (ECF No. 8) is adopted and incorporated into this order. The clerk

will enter a judgment that says, “This case is dismissed without prejudice for failure

to comply with a court order and failure to prosecute.” The clerk will then close the

file.

        SO ORDERED on August 24, 2020.

                                       s/ Allen Winsor
                                       United States District Judge
